DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on June 15, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8 and 19, as best understood by the Examiner, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 5,052,494).
With respect to claim 1, Larsen discloses an explosion suppression system (12. Figs. 1-11), comprising: 
a cannon comprising a barrel (main body of 12) and a propellant tank (16), 

wherein the propellant tank contains a propellant;  
a suppressant cartridge (annular suppressant canister 25. Fig. 4) configured to (capable of) be inserted into the barrel, 
wherein the suppressant cartridge defines an outer volume (encased by interior cylinder 21); 
wherein the outer volume does not surround a detonator (47 and 28a); and 
wherein the suppressant cartridge contains a suppressant; and,
a trigger (40) positioned between the suppressant cartridge and propellant tank, the trigger configured to (capable of) rupture the rupturable partition (break up the bonding between the partition (marked as 49) and sealing member 16c as shown in Fig. 6) and release propellant from the propellant tank into the barrel and suppressant cartridge when the trigger is triggered, thereby propelling suppressant from an outlet (at 14a) of the cannon;
With respect to claim 2, Larsen discloses wherein the suppressant cartridge is non-pressurized (the suppressant is disperse by explosion).
With respect to claim 5, Larsen discloses wherein the suppressant cartridge comprises an outlet seal (at 25b. See Figs. 5-7), and wherein the seal is provided with at least one line of weakness (detonation line of bullet primer 29).
With respect to claim 6, Larsen discloses the system further comprising:

With respect to claim 7, Larsen discloses the explosion suppression further comprising: an outlet valve (28 and 29 and the mechanism the trigger the explosion) configured to (capable of) release suppressant from the cannon when propellant is released from the propellant tank into the barrel and suppressant cartridge.
With respect to claim 8, Larsen discloses wherein the barrel has an outlet (defined by 20a), and wherein the barrel is positioned adjacent to an opening (opening space of H) in a protected volume, the system further comprising: 
a shield (double cylinders (20 and 21) system) positioned between the barrel and the opening in the protected volume, wherein the shield is configured to (capable of) isolate the outlet of the barrel from pressure changes within the protected volume.
With respect to claim 19, Larsen discloses the explosion suppression system further comprising:
a lock-out key (46); 
wherein the lock-out key is configured to (capable of) be inserted (and secured to 42) into the trigger; 
wherein the lock-out key is further configured to (capable of) mechanically prevent the trigger from being triggered when the lock-out key is inserted into the trigger; and 
wherein the lock-out key is further configured to (capable of) electrically prevent (because 46 is not electrically wired to actuate) the trigger from being triggered when the lock-out key is inserted into the trigger.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Szoecs (WO 90/07373).
With respect to claims 11-13, Larsen discloses the explosion suppression system as in claim 1 except for wherein the suppressant consists of a powdered suppression 
However Szoecs teaches a fine dispersion of liquid or powder in a gaseous medium (Abstract lines 1-2) during a fire fighting incident (page 1, line 30), wherein the suppressant consists of a powdered suppression agent (fine powder of Szoecs), wherein the suppressant consists of a liquid suppression agent (fine liquid of Szoecs) and wherein the suppressant consists of a mixed liquid and solid suppression agent (fine dispersion of liquid and powder in a gaseous medium). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of powdered, liquid, and mixed liquid and solid suppression agent, as taught by Szoecs, to Larsen’s suppression agent, in order to disperse large amount and high speed suppression agent to the surrounding (Page 2, line 35 to page 3, line 7).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Larsen (US 6,269,746. Larsen ‘746 hereafter).
With respect to claims 20-22, Larsen discloses the explosion suppression system as in claim 19 except for the system further comprising: a monitor, wherein the monitor is configured to register that the explosion suppression system is disabled when the lock-out key is inserted into the trigger (claim 20), the system further comprising: a lockout-tagout tag configured to prevent the lock-out key from being removed from the trigger (claim 21) and wherein the lockout-tagout tag is further configured to provide an indication whether the lock-out key has been displaced (claim 22).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a monitor with lock-out key, as taught by Larsen ‘746, to Larsen’s system, in order to provide visual and audible indication of the system to the user (Abstract, lines 12-19).

Response to Arguments
With respect to the 35 U.S.C. 112(a) rejection and drawing objections, Applicant argues that FIG. 1A shows the suppressant container 111 may not include any triggering mechanism (such as, e.g., a detonation charge) within the suppressant container. It appears that Applicant is asserting that the “detonator” in the claim refers to the “triggering mechanism” and the “suppressant cartridge” is the “suppressant container.” In view of the Applicant’s clarification, the previous 35 U.S.C. 112(a) rejection and drawing objections are hereby withdrawn.
detonator 29, therefore, elements 47 and 28a cannot be equated as a “detonator” in the claim. The Examiner respectfully disagrees. First, detonator is defined as “a piece of equipment on a bomb that makes it explode” in Macmillan Dictionary and “a device or small quantity of explosive used for detonating a high explosive” in Merriam-Webster.com. Therefore, it is clear that the term “detonator” is a device or a piece of equipment that makes a bomb explode. It is possible that that device or a piece of equipment is a small quantity of explosive, but clearly, a device or a piece of equipment without small quantity of explosive can also be called “detonator” as long as this device can cause the bomb to explode. In the instant case, the spring arm 47 and the enlarged head 28a do cause the explosion of the canister 25. Therefore, spring arm 47 and enlarged head 28a can be equated as a “detonator.” Applicant also argues that claim 1 recites “the outer volume does not surround a detonator” and “29” is a detonator, therefore, Larsen’s invention cannot anticipate the claimed invention. Again, Larsen clearly does not label 29 as a “detonator.” Larsen name element 29 as “bullet primer.” As clearly explained above, a “detonator” is a device or a piece of equipment that makes a bomb explode. It is possible that that device or a piece of equipment is a small quantity of explosive, but clearly, a device or a piece of equipment without small quantity of explosive can also be called “detonator” as long as this device can cause the bomb to explode. 
Second, page 5, second paragraph of the Applicant response, Applicant seems to agree that a triggering mechanism is a detonator (detonation charge), and Paragraph [047] of the Applicant specification discloses the triggering mechanism (e.g., the knife blade 140 and knife blade actuator 141 illustrated in FIG. 1A. Paragraph [047]) 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 8, 2021